Kupferman, J.
Under the circumstances of this matter, the question was ‘ ‘ within the judicially unreviewable purview of the arbitrator ” (Matter of Raisler Corp. [New York City Housing Auth.], 32 N Y 2d 274, 282) and the award was properly confirmed.
Nonetheless, a consideration on the merits would lead to the same result.
*168The parties in their agreement as quoted in the dissenting Opinion, provided for the continuing obligation of the husband to support the wife, either in such sum as they might agree upon, or else failing agreement, in such sum as might be awarded in arbitration. This is a continuing obligation, and the award does not prevent a future consideration should the circumstances change. In this case, the husband in his retirement has a substantially reduced income. The wife is employed and substantially self-supporting. At the time the parties were separated, the husband turned over to his wife jointly owned securities worth approximately $10,000 and other personal property. The husband has joint ownership of a condominium in Florida, and the wife has her own condominium in the same State. She is not likely currently to become a public charge. As was stated in Kover v. Kover (29 N Y 2d 408, 418) “ the State has a continuing interest in allocating the economic burdens fairly”, and it cannot be said that the arbitrator’s determination did not accord with that view.
As indicated in an annotation in 18 ALR 3d (1968) page 1264, on Validity and Construction of Provision for Arbitration of Disputes as to Alimony or Support Payments, or Child Visitation or Custody Matters, at page 1266, while the number of judicial decisions considering arbitration of disputes as to alimony or support is small, there is a trend toward inclusion of such provisions in separation agreements, and so more care should be given to the drafting thereof by counsel, and there should be as little interference as possible by the court.
The judgment appealed from should be affirmed without costs or disbursements.